Citation Nr: 0002693	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for nerve deafness.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a disability 
manifested as vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to March 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which denied service 
connection for nerve deafness (i.e., hearing loss), tinnitus, 
and vertigo.  

It is noted that the veteran also appealed for an increase in 
a 40 percent rating for his service-connected intervertebral 
disc syndrome with traumatic arthritis.  However, in a 
subsequent decision in January 1999, the RO assigned a 60 
percent rating for the low back disability (the highest 
rating allowable) and granted a total compensation rating 
based on individual unemployability due to the service-
connected low back disability.  In view of the RO's grant of 
the maximum allowable rating for the low back disability, the 
issue of an increased rating for such disability is no longer 
on appeal.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for nerve deafness, 
tinnitus, and a disability manifested as vertigo.






CONCLUSION OF LAW

The veteran's claims for service connection for nerve 
deafness, tinnitus, and a disability manifested as vertigo 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1941 to March 1945.  Service medical records show that on a 
January 1941 physical examination for enlistment purposes 
there were no ear abnormalities and the veteran's hearing in 
both ears was 20/20.  In March 1945, a military medical board 
found the veteran unfit for military service due to a low 
back disability.  There are no complaints, findings, or 
diagnosis of hearing loss, tinnitus, or vertigo in the 
service records.    

On an April 1946 VA examination, there were no complaints 
referable to defective hearing, tinnitus, or vertigo.  
Examination of the auditory canals was normal.  Ordinary 
conversation was heard in both ears from a distance of 25 
feet.  

On a November 1947 VA examination, it was noted that the 
veteran was a machinist by trade.  There were no complaints 
referable to defective hearing, tinnitus, or vertigo.  
Examination of the ears was negative.  The impression was 
that there was no disease found except for a back condition.

On a February 1948 VA examination, it was noted that the 
veteran worked as a machinist.  There were no complaints 
referable to defective hearing, tinnitus, or vertigo.  

In a November 1948 statement, K. M. Corrin, M.D., indicated 
that the veteran's chief complaint was a general nervous 
condition which the veteran believed was not entirely due to 
his back difficulty.  The veteran's complaints included 
headache, blurring of vision, periodic dizziness, palpitation 
of the heart, nervous indigestion, and sleeplessness.  Dr. 
Corrin indicated that the veteran's symptoms were related to 
an anxiety psychoneurosis.  

On a February 1951 VA examination, the veteran reported such 
symptoms as dizzy spells and a closing in of the vision in 
one eye to the point where he could not see from that eye for 
a short period of time.  The diagnoses included a 
psychoneurosis conversion reaction manifested by visual 
disturbances, numbness of the tongue, limpness of the left 
upper extremity, tremors of the fingers, and general 
anxiousness.  

Records from Wilmington General Hospital in August 1964 show 
that the veteran was admitted for genitourinary complaints.  
On a review of systems, the veteran indicated no problems 
with his ears.  The diagnoses did not include hearing loss, 
tinnitus, or vertigo.

In a June 1972 letter, the veteran complained that for the 
past 27 years he suffered from numerous ailments including 
blurred vision (even seeing double), "noises" in his head, 
and loss of coordination of mind and speech.  He stated that 
he was refused treatment for his ailments in service because 
they could not be identified.    

On an April 1974 statement, the veteran complained of 
numerous ailments including dizziness and "buzzing head 
noises" that were as loud as a jet engine from perhaps 50 
feet.  The veteran stated that ear plugs and ear muffs have 
not relieved him of the noises which he believed originated 
within his ears or brain.  

On a May 1974 VA examination, the veteran reported a history 
of disabilities including dizziness and nausea.  In his 
occupational history, the veteran indicated that he worked as 
a machinist from 1951 to 1973 and then retired.  

On an August 1974 VA examination, the veteran reported that 
he had received treatment at the VA for dizziness and 
constant noises in his ears that were like a waterfall along 
with a high wind.  He reported that these noises woke him up 
at night and were not silenced by ear muffs or ear plugs.  He 
indicated that his doctor at the VA was unable to assist him 
for his complaint.  The veteran further complained of 
continuing headaches, temporary left eye blindness, and 
feelings of dizziness in trying to cope with double vision.  
The diagnosis was intervertebral disk syndrome with traumatic 
arthritis and a superimposed anxiety about his problems.  

In a September 1977 letter, Bernard Ronis, M.D., of Ear, Nose 
and Throat Professional Associates, indicated that the 
veteran was examined in August 1977 and his audiogram showed 
a bilateral high cycle loss reflective of nerve deafness.  
The doctor informed the veteran that since he reported a 
"history of gunfire exposure during your military, the 
etiology of this nerve deafness can be due to the traumatic 
effect of gunfire noises."  The doctor related the veteran's 
complaint of "steam escaping noise" in both ears for a 
number of years and noted that vertigo also may be a part of 
the veteran's problem because the ear controls both hearing 
and balance.  The doctor indicated that there was no medical 
or surgical treatment for the veteran's nerve deafness and 
that the only medical management was medicine to help relieve 
his noises.  The clinical diagnoses were bilateral nerve 
deafness and labyrinthitis.  

On an April 1996 VA examination regarding the spine, the 
veteran reported poor balance over the last 20 to 30 years.  

A December 1996 VA outpatient record reflects that in a 
review of systems the veteran was positive for tinnitus and 
vertigo and that he reported a history of tinnitus, among 
other conditions.  

In March 1997, the veteran filed claims for service 
connection for a hearing disability characterized as nerve 
deafness, tinnitus, and labyrinthitis.  The veteran contended 
that he was exposed to anti-aircraft gun noises during his 
World War II service and that this exposure caused the 
development of bilateral nerve deafness/hearing loss, 
labyrinthitis, and tinnitus. 

In a July 1997 letter, the veteran indicated that during 
service he had episodes of "sing-song-rhythms" in his head 
which accompanied various other symptoms.  He stated that he 
sought treatment for his symptoms in service but was told 
that treatment could not be provided unless he was examined 
while his symptoms were ongoing.  

At a September 1997 RO hearing before a hearing officer, the 
veteran testified that he was exposed to the noise of anti-
aircraft guns on a cutter where he was stationed in service; 
that he had constant tinnitus which began many years ago; 
that his ears have been ringing since 1945; that he became 
more aware of his tinnitus after service; that he underwent a 
hearing test in which he could perceive different 
frequencies; that he has had problems with vertigo ever since 
he injured his back in 1943; that ever since discharge from 
service he has had constant problems with vertigo, tinnitus, 
and nerve deafness/hearing loss; and that just after service 
he worked as a prison guard and then became a machinist from 
which he eventually retired.

An October 1998 VA outpatient record from the ear, nose, and 
throat (ENT) clinic indicates that the veteran reported no 
otologic symptoms except for stable mild tinnitus.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's claims are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

1.  Nerve Deafness

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran testified in September 1997 that he 
was exposed to gunfire which caused nerve deafness (hearing 
loss) from which he has suffered since service.  Service 
medical records from his 1941-1945 active duty do not show 
any complaints, findings, or diagnosis whatsoever of any type 
of hearing impairment.  Post-service records show that it was 
not until August 1977 that the veteran was examined by a 
private doctor and diagnosed with nerve deafness.  It is not 
known whether the findings on the audiogram at that time met 
the criteria of 38 C.F.R. § 3.385 concerning the existence of 
a hearing loss disability for VA purposes.  There is no 
subsequent medical evidence of treatment for or diagnosis of 
hearing impairment.

Even assuming the veteran now has hearing loss, such did not 
appear until more than 30 years after service, and there is 
no competent medical evidence linking deafness to the 
veteran's period of active duty.  Statements by the veteran, 
to the effect that he has deafness attributable to in-service 
noise trauma, do not constitute competent medical evidence, 
since, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Dr. Ronis opined in September 
1977 that the etiology of the veteran's nerve deafness "can 
be due to the traumatic effect of gunfire noises."  The 
doctor's statement was apparently based on history provided 
by the veteran.  In any event, a medical opinion expressed in 
terms of "may," or in this case "can," also implies "may 
or may not" and is too speculative to constitute competent 
medical evidence of causality for a well-grounded claim of 
service connection.  Obert v. Brown, 5 Vet. App. 30 (1993), 
Tirpak, supra.  

What is lacking in establishing a well-grounded claim is 
competent medical evidence to link any current hearing loss 
with service.  Consequently, the veteran has not met the 
initial burden of submitting evidence to show a well-grounded 
claim for service connection for nerve deafness, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Caluza, supra.


2.  Tinnitus

The veteran testified that he has suffered from tinnitus ever 
since service.  He attributed the tinnitus to his exposure to 
the noise of anti-aircraft guns.  The service medical records 
from his 1941-1945 active duty, however, do not show any 
complaints of ringing in the ears or diagnosis of tinnitus.  
Post-service evidence shows that it was not until June 1972 
that the veteran claimed in a letter that he suffered from 
"noises" in his head for the past 27 years.  He made a 
similar claim of "buzzing head noises" in an April 1974 
statement.  These complaints were subsequently noted on an 
August 1974 VA examination report wherein he claimed to 
suffer from constant waterfall-like noises in his ears, and 
in a letter in September 1977 where Dr. Ronis related his 
complaint of "steam escaping noise" in both ears for a 
number of years.  Most recently, a December 1996 VA 
outpatient record noted the veteran to be positive for 
tinnitus, and the veteran reported mild tinnitus on an 
October 1998 VA outpatient record.  

Although there is a current diagnosis of tinnitus, there is 
no competent medical evidence to link the current tinnitus, 
first shown numerous years after service, with the veteran's 
period of active duty.  Consequently, he has not met the 
initial burden of submitting evidence to show a well-grounded 
claim for service connection for tinnitus, and the claim is 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra.

3.  Disability Manifested as Vertigo

The veteran testified that he had problems with vertigo after 
injuring his back in service and that his problems have 
persisted ever since discharge from service.  The service 
medical records, however, do not show vertigo.  Post-service 
medical records, including a November 1948 record from Dr. 
Corrin and a February 1951 VA examination, show complaints of 
dizziness which apparently were attributed to psychiatric 
problems; no organic disability manifested by vertigo was 
noted.  The veteran's reported history of dizziness was 
further noted on VA examination reports in May 1974 and 
August 1974.  On the latter, the veteran's complaint was 
recorded in association with attempts to cope with double 
vision; the diagnoses were a spine disorder and a 
superimposed anxiety about his problems.  Dr. Ronis in 
September 1977 diagnosed the veteran with labyrinthitis, 
noting that vertigo may also be a part of the veteran's ear 
problems.  Most recently, the veteran reported poor balance 
for 20 to 30 years on an April 1996 VA examination.  A 
December 1996 VA outpatient record noted in a review of 
systems that the veteran had vertigo.  

Even assuming the veteran now has a disability manifested as 
vertigo, such did not appear until years after service, and 
there is no competent medical evidence linking it to his 
period of active duty.  Statements by the veteran, to the 
effect that he has problems with vertigo which are 
attributable to in-service noise trauma, do not constitute 
competent medical evidence, since, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

What is lacking in establishing a well-grounded claim is 
competent medical evidence to link any current vertigo 
disability with service.  Consequently, the veteran has not 
met the initial burden of submitting evidence to show a well-
grounded claim for service connection for a disability 
manifested as vertigo, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for nerve deafness is denied.

Service connection for tinnitus is denied.  

Service connection for a disability manifested as vertigo is 
denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

